Order reversed and motion granted upon condition that defendant, within 10 days after service of a copy of the order entered herein, file and serve an undertaking, with good and sufficient sureties, in the sum of $3,000 to secure payment of any judgment that may be obtained herein by the plaintiff, and that defendant pay all costs in full to date of entry of judgment, together with $10 costs and disbursements upon this appeal. If these conditions are not complied with, order affirmed, with $10 costs and disbursements to respondent. Memorandum: *583In our opinion this relief should have been granted in the exercise of proper discretion. All concur. (Appeal from an order of Monroe County Court denying defendant’s motion to open a default judgment.) Present — MeCum, P. J., Kimball, Bastow, Goldman and Halpern, JJ.